Citation Nr: 0710596	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-37 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease claimed as secondary to hypertension.

3.  Entitlement to service connection for an aneurysm claimed 
as secondary to hypertension.

4.  Entitlement to service connection for residuals of an 
amputation of the left leg claimed as secondary to 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
hypertension, coronary artery disease, an aneurysm and the 
amputation of the veteran's left leg.

The Board remanded this case in August 2004.  It returns for 
appellate consideration. 

In January 2006, the RO received a statement from the veteran 
arguing his PTSD condition had worsened.  He also submitted a 
copy of an audiological examination, which suggests he feels 
his hearing loss disability has worsened as well.  These 
issues are REFERRED to the RO for consideration.


FINDINGS OF FACT

1.  The veteran has current diagnoses of hypertension, 
coronary artery disease, and had an aneurysm, resulting in a 
left leg amputation.

2.  There is no medical evidence relating the veteran's 
hypertension to any event or injury in service or any 
applicable presumptive period thereafter.

3.  The preponderance of the evidence is against a causal 
link between the veteran's service connected PTSD and the 
veteran's diagnosis of hypertension.

4.  There is no medical evidence of record to support a 
causal link between the veteran's service connected PTSD and 
the veteran's coronary artery disease, aneurysm and left leg 
amputation residuals.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated as a 
result of the veteran's active duty service and it is not 
proximately due to or the result of a service-connected 
disability, to include PTSD.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2006).

2.  Coronary artery disease was not incurred in or aggravated 
as a result of the veteran's active duty service and it is 
not proximately due to or the result of a service-connected 
disability, to include hypertension.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2006).

3.  An aneurysm was not incurred in or aggravated as a result 
of the veteran's active duty service and it is not 
proximately due to or the result of a service-connected 
disability, to include hypertension.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2006).

4.  The residuals of a left leg amputation were not incurred 
in or aggravated as a result of the veteran's active duty 
service and it is not proximately due to or the result of a 
service-connected disability, to include hypertension.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The veteran contends that he developed hypertension as a 
result of his service connected PTSD, and that his 
hypertension led to coronary artery disease, an aneurysm and 
the amputation of his left leg.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

While the veteran has alleged secondary service connection 
only, VA's duty to assist a claimant with the development of 
evidence extends to all applicable theories of a claim, 
whether asserted by the claimant or not.  Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000); see also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (claim documents must be 
read in a liberal manner so as to identify and carry out the 
required adjudication of all claims that are reasonably 
raised by the evidence of record whether or not formally 
claimed in a VA application).  The RO considered both direct 
and secondary service connection for each of the veteran's 
claims, so there is no harm in the Board considering them 
here.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will address presumptive and direct service connection 
before moving on to secondary service connection.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the appellant is a 
physician.  Therefore, as a layperson he is not competent to 
provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board observes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 
medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arteriosclerosis (coronary artery 
disease) or cardiovascular-renal disease (including 
hypertension) becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The first treatment for 
high blood pressure occurred in April 1992, twenty one years 
following separation from service.  Coronary artery disease 
was diagnosed even later.  There is no evidence that either 
disorder became manifest to a compensable degree within one 
year of service.  The veteran cannot benefit from presumptive 
service connection.

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The medical evidence shows that the veteran has clear 
diagnoses of hypertension and coronary artery disease.  It 
also shows that the veteran suffered an aneurysm in his left 
thigh, which led to the amputation of the leg.  The Board 
concedes current disability.  

The evidence does not, however, support in-service incurrence 
or aggravation of any of the claimed disorders.  Prior to his 
period of active service, the veteran had inactive service 
with the National Guard.  When examined in August 1963, the 
veteran gave a history of "suspected" elevated blood 
pressure three years prior to the examination.  However, this 
was not corroborated by medical examination, and there had 
been no recurrence and no medication use.  Upon examination, 
his blood pressure was 110/70.  The veteran again reported a 
history of elevated blood pressure at a January 1964 National 
Guard evaluation.  The report indicates that his blood 
pressure was 122/68.  In June 1964, his blood pressure was 
124/78, and, upon separation from the National Guard in July 
1964, his blood pressure was 108/68.  

In his September 1971 separation from active service physical 
examination report, his heart, vascular system and lower 
extremities were listed as normal and his general health was 
listed as good.  His blood pressure was 118/71.  The veteran 
again served in the reserves following his separation from 
active duty.  At a March 1976 physical evaluation, his heart, 
vascular system and lower extremities were listed as normal 
and his overall health good.  His blood pressure was 135/80.  
He indicated that he was not taking any medications.  

For VA evaluation purposes, hypertension means that the 
diastolic blood pressure is predominantly 90 or greater, or 
the systolic blood pressure is 160 or greater.  See 38 C.F.R. 
§ 4.104, Code 7101, Note 1 (2006).  Despite the veteran's 
history of "suspected" hypertension, the actual presence of 
hypertension was not shown on any examination, and all blood 
pressure readings, throughout his National Guard and active 
service, were normal.  Therefore, incurrence during service 
is not factually shown.  There is simply no treatment for 
hypertension or the other claimed disorders during service 
and no reported treatment five years after his separation 
from service.  Accordingly, the Board finds that the claimed 
conditions were not incurred inservice.  The claims must fail 
on a direct basis.  See Hickman, supra.

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.  The Board has 
already addressed the current disability and move on to 
question of causation or aggravation by a service connected 
disorder.

The veteran is currently service connected for PTSD and 
residuals of a shrapnel wound of the right arm.  The evidence 
does not show and the veteran does not allege that his right 
arm wound residuals have any bearing on his hypertension, 
coronary artery disease, aneurysm or left leg amputation 
residuals.  The evidence does contain five opinions regarding 
the relationship of the veteran's PTSD to his hypertension.  
The other disorders have been addressed as the result of 
hypertension and have not been associated directly to the 
veteran's PTSD.  The crux of the case is the issue of whether 
the veteran's PTSD is causally linked to his hypertension.  
The remaining claims are dependent on this determination.

The opinions in favor of a link between PTSD and hypertension 
are from Dr. H.B. and Dr. Y., the veteran's private 
physicians, who related the veteran's hypertension to his 
PTSD.  Dr. H.B.'s September 2002 opinion indicated the 
veteran's PTSD "is a causative factor in his hypertension."  
Dr. Y.'s September 2004 opinion lists the veteran's current 
diagnoses and states that "[i]t is more likely than not that 
[the veteran's] hypertension and related heart conditions are 
related to his combat experiences and the stress he incurred 
as a combat wounded veteran."  There is no further 
explanation, and there has been no supplementation of these 
opinions.

The opinions against the causal link are from Dr. K., from 
the veteran's July 2002 VA examination, Dr. M.B., from the 
October 2005 cardiovascular VA examination, and from Dr. 
W.C., a psychiatrist reviewing the claims file, also in 
October 2005.  On examination of the veteran and review of 
the file, Dr. K. stated that "[i]t is unknown if [the 
veteran's cardiovascular disorders] could be related to prior 
Military, but this examiner finds no reason to suspect 
same."  Dr. K. concluded that "it is an impossibility to 
tag it [the veteran's hyperlipidemia and high blood pressure] 
to prior Vietnam duties...."  Dr. M.B. reviewed the veteran's 
claims file and medical information and examined the veteran.  
According to her diagnosis, the veteran suffers from 
"essential hypertension."  She stated that "[e]ssential 
hypertension is primary hypertension because it is a primary 
disease entity, in and of itself, and therefore it is not 
caused by other medical problems."  She then listed the 
conditions associated with secondary hypertension, which, in 
relevant part, included renal disease.  Dr. M.B. indicated 
that she had reviewed the opinions of Drs. H.B. and Y., but 
still concluded that the veteran's hypertension was not 
caused by the veteran's PTSD.  Similarly, Dr. W.C. indicated 
that he had reviewed the veteran's private treatment notes 
and the VA treatment notes.  He mentioned that the veteran's 
hypertension appeared to be first treated in 1996.  There is 
no indication as to when his PTSD symptoms first appeared, 
but his first VA examination was in 2002.  The veteran's 
subsequent 2002 to 2005 VA clinic treatment records show that 
he had well controlled hypertension and there was no mention 
of PTSD symptoms.  W.C. indicated that "PTSD and 
hypertension are common disorders in the veteran population.  
It is, therefore, not unusual to see them as co-morbid 
conditions."  Dr. W.C. concluded, however, that the PTSD is 
less likely the cause of the veteran's hypertension.  

The Board also notes that the veteran's private doctor, C.C., 
sent a letter, in February 2002, on the veteran's behalf.  At 
best it states that the veteran "feels his hypertension was 
related to stress from his war time service.  Other service 
related factors or environmental exposures are unknown and 
obviously their relationship to the current events cannot be 
quantitated."  C.C. does not actually give his own opinion 
regarding the likelihood of a relationship between the 
veteran's stress and his cardiovascular disorders.  As a 
result, the Board is unable to use this statement either in 
favor of or against the claims.  

The treatment notes present a sparse outline of the progress 
of the veteran's disorders.  The veteran began taking blood 
pressure medication in April 1992.  Prior to that time, there 
are sporadic medical treatments for assorted minor injuries, 
but nothing related to cardiovascular impairment or PTSD.  
The private treatment notes do not reveal any treatment for 
PTSD symptoms.  The only treatment note regarding the 
veteran's mental state indicates that the veteran's two sons 
had been in a car crash in late April/early May 1992, with 
one remaining in a coma two weeks later.  The veteran's PTSD 
does not appear until the veteran's July 2002 VA examination 
in association with his claim for service connection.  At 
that time, the PTSD was assessed as mild to moderate.  The 
Board notes that the veteran had diagnoses from Dr. Y. in 
June 2004 of essential hypertension and chronic renal 
failure.  The veteran has had multiple hospitalizations over 
the years with no reference to PTSD or psychiatric concerns 
of any kind.  

Additionally, the veteran has submitted articles regarding 
the connection between hypertension and PTSD.  These articles 
are not probative evidence as they do not specifically relate 
to the veteran's particular case and in particular do not 
contain any analysis regarding the veteran's PTSD and the 
possible relationship to his current condition.  Medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses).  However, as 
discussed by the Board above, the Court has held that medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert, supra; see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996); Sacks v. West, 11 Vet. 
App. 314 (1998).

The Board has considered the opinions and concludes that the 
weight of the evidence is against a relationship between the 
veteran's hypertension and PTSD.  The veteran has been 
diagnosed, both by Dr. M.B. and Dr. Y., with essential 
hypertension.  This tends to support M.B.'s opinion of the 
progress of the veteran's disorders.  The veteran has also 
been diagnosed with chronic renal failure, which Dr. M.B. 
indicated was associated with the development of secondary 
hypertension.  M.B. also indicated that there is a 
discernable, medically significant difference between 
essential and secondary hypertension.  There is no diagnosis 
of secondary hypertension anywhere in the record.  There is 
no indication of mental disturbance as a result of PTSD at 
the time the veteran's hypertension was first treated, or for 
many years thereafter.  The only assessment of the veteran's 
PTSD indicated that it was mild to moderate.  This supports 
W.C.'s opinion.  The Board notes that the opinion of Dr. W.C. 
mistakenly identified the veteran's first treatment for 
hypertension four years after it was shown on the record; 
however, this does not undermine his opinion.  It extends the 
period of hypertension treatment without any indication of 
PTSD symptomatology, supporting the idea that the two 
disorders are the result of distinct processes.  The three 
opinions against give some of their reasoning, whereas the 
two opinions in favor do not, which provides the Board with 
means to evaluate the evidence where the opinions in favor do 
not.  In sum, the Board finds that the preponderance of the 
evidence is against a causal link between the veteran's PTSD 
and his cardiovascular problems, including hypertension, 
coronary artery disease, an aneurysm and the left leg 
amputation.  Accordingly, the claims must fail.  See Allen, 
supra.  


As the Board finds that the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Letters dated in July 2001, December 2003, and August 2004 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 2004 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send any 
information or evidence in his possession to VA.  See 
Pelegrini II, at 120-121.  Since the Board has concluded that 
the preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded a July 2002 examination and an 
October 2005 cardiovascular examination to obtain an opinion 
as to whether his hypertension, coronary artery disease, 
aneurysm and left leg amputation residuals can be attributed 
to his service connected PTSD.  The veteran's file was also 
sent to a psychiatrist for the October 2005 opinion as to 
whether his PTSD had contributed to his cardiovascular 
disorders.  Further examination or opinion is not needed on 
the claims because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service or service 
connected disabilities.  This is discussed in more detail 
above.  

The Board instructed that the veteran receive the above 
cardiovascular examination in the August 2004 Remand.  The 
Board also instructed that the veteran receive a psychiatric 
examination prior to the issuance of the psychiatric opinion 
regarding whether or not the veteran's PTSD caused or 
aggravated his cardiovascular problems.  The Appeals 
Management Center (AMC) only forwarded the file for an 
opinion.  Ordinarily, the Board would find that because this 
instruction was not fully completed, this would constitute a 
violation that necessitates another remand to the RO via the 
AMC, so that all previously requested development could be 
completed prior to the Board's appellate review of this 
claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
psychiatric opinion was founded on analysis of the claims 
file regarding the presence of PTSD symptomatology during 
treatment for cardiovascular problems.  Because the 
psychiatrist was looking for a confluence of symptomatology, 
one which may be competently reported by the veteran, PTSD, 
and one which may not, hypertension, an examination would not 
have enabled the psychiatrist to elicit further evidence from 
the veteran that would bolster or alter the opinion.  The 
opinion is the evidence which enables the Board to proceed on 
these claims and there is no indication that it would have 
been altered by an examination.  Therefore, based on the 
foregoing actions, the Board finds that there has been 
substantial compliance with the Board's August 2004 Remand.  
See Dyment v. West, 13 Vet.App. 141 (1999).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

1.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected post traumatic 
stress disorder (PTSD) is denied.

2.  Entitlement to service connection for coronary artery 
disease claimed as secondary to hypertension is denied.

3.  Entitlement to service connection for an aneurysm claimed 
as secondary to hypertension is denied.

4.  Entitlement to service connection for residuals of an 
amputation of the left leg claimed as secondary to 
hypertension is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


